--------------------------------------------------------------------------------

Exhibit 10.2

 
ESSEX PROPERTY TRUST, INC.
 
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
Non-Employee Director Equity Award Program
 
September 10, 2013
 
The undersigned, Michael T. Dance, hereby certifies that:
 
1.            He is the duly elected and acting Executive Vice President, Chief
Financial Officer and Assistant Secretary of Essex Property Trust, Inc., a
Maryland corporation (the “Company”).
 
2.            Effective September 10, 2013, the Company’s Non-Employee Director
Equity Award Program is adopted to provide as follows:
 
Article I
 
ESTABLISHMENT AND PURPOSE OF THE PROGRAM
 

1.01 Establishment of Program

 
The Non-Employee Director Equity Award Program (the “Program”) is adopted
pursuant to the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan (the “Plan”), and, in addition to the terms and conditions set
forth below, is subject to the provisions of the Plan.
 

1.02 Purpose of Program

 
The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic equity awards.
 

1.03 Effective Date of the Program

 
The Program shall be effective upon the date specified above.  Awards made under
the Program will be governed by the respective terms of the Program and related
Award Agreements that apply on the grant dates of the Awards.
 
Article II
 
DEFINITIONS
 
Capitalized terms in this Program, unless otherwise defined herein, have the
meanings given to them in the Plan.
 

2.01 Date of Grant and Number of Shares

 
(a)            Initial Grant.  A one-time Non-Qualified Stock Option to purchase
shares of Common Stock shall be granted (the “Initial Grant”) to each
Non-Employee Director upon the date each such Non-Employee Director first
becomes a Non-Employee Director (whether by appointment by the Board of
Directors or election by stockholders).  The Initial Grant shall have a dollar
value equal to $80,000 on the grant date, and the number of shares underlying
the Initial Grant shall equal $80,000 divided by the Black-Scholes value per
share (based on grant date share price, volatility, dividend, risk free rate and
term variables) or similar methodology used to determine compensation expense in
the Company’s financial statements.

--------------------------------------------------------------------------------


(b)            Annual Grants. In addition, immediately following each annual
meeting of the Company’s stockholders and on that meeting date, each
Non-Employee Director who continues as a Non-Employee Director following such
annual meeting shall be granted an equity award having a dollar value equal to
$50,000 on the grant date, and in the case of the Chairman of the Board, an
equity award having a dollar value equal to $140,000 (a “Subsequent Grant,” and
the applicable dollar value, the “Subsequent Grant Dollar Value”).  Each such
Subsequent Grant shall be made on the date of the annual stockholders’ meeting
in question.
 
(1)            Each Non-Employee Director may elect to receive the Subsequent
Grant in the form of a Non-Qualified Stock Option or an Award of Restricted
Stock, or a combination of these types of Awards, under the form of Award
Agreement respectively attached to this Program.  The Non-Employee Director must
make the foregoing election by or immediately after the end of the annual
meeting to which the Subsequent Grant relates, in an election form and under
related procedures as may from time to time be communicated to the Non-Employee
Director prior to the annual meeting.  If an election is not timely made for any
reason, the Non-Employee Director shall be deemed without further action to have
elected a Non-Qualified Stock Option.
 
(2)            If the Subsequent Grant is awarded in the form of a Non-Qualified
Stock Option, the number of shares underlying the Subsequent Grant shall equal
the Subsequent Grant Dollar Value divided by the Black-Scholes value per share
(based on grant date share price, volatility, dividend, risk free rate and term
variables) or similar methodology used to determine compensation expense in the
Company’s financial statements.
 
(3)            If the Subsequent Grant is awarded in the form of an Award of
Restricted Stock, the number of shares underlying the Subsequent Grant will be
equal to the Subsequent Grant Dollar Value, divided by an amount equal to the
Fair Market Value per Share of the Common Stock on the grant date.
 

2.02 Vesting/Transfer Restrictions

 
(a)            Initial Grant.                          Each Initial Grant under
the Program will vest and become exercisable as to one-third (1/3) of the shares
of Common Stock subject to the Option on the date of each of the first three
annual meetings of the Company’s stockholders following the grant date, subject
to the Non-Employee Director’s Continuous Service as a member of the Board
through immediately prior to such meeting, such that the Option will be fully
vested and exercisable on the third annual meeting of the Company’s stockholders
following the grant date.
 
(b)            Subsequent Grants.  Each Subsequent Grant awarded commencing in
connection with the annual stockholders meeting in 2014, whether awarded in the
form of an Option or an Award of Restricted Stock, will be fully vested as of
the grant date; provided, however, that Shares subject to Restricted Stock
awards and/or issued pursuant to the exercise of Options shall be subject to
restrictions on transfer for the one-year period following the date of grant.
 
(c)            Termination of Service.  Unless the Committee determines
otherwise, if the Non-Employee Director terminates Continuous Service as a
member of the Board for any reason prior to the vesting of the Initial Grant,
the vesting of such Awards shall cease effective as of such termination, the
unvested portion of the Awards shall be forfeited immediately upon such
termination of Continuous Service as a member of the Board and the Non-Employee
Director shall have no further rights with respect thereto.
2

--------------------------------------------------------------------------------

2.03 Exercise Price of Options

 
The exercise price per Share of Common Stock of each Option granted under the
Program shall be one hundred percent (100%) of the Fair Market Value per Share
on the date of grant.
 

2.04 Term of Options

 
The term of each Option granted under the Program shall be 10 years from the
date of grant of the Option, subject to earlier termination upon the termination
of the Non-Employee Director’s Continuous Service as specified in the Award
Agreement.
 

2.05 Change in Control

 
Each Award under the Program shall be subject to the provisions of Section 11 of
the Plan relating to the effect on Awards of a Change in Control.
 

2.06 Vesting Acceleration Upon Death/Disability

 
Notwithstanding anything in Section 2.02 to the contrary, in the event a
Non-Employee Director’s Continuous service terminates prior to a vesting date as
a result of the Non-Employee Director’s death or Disability, each unvested Award
held by the Non-Employee Director shall vest as of the date of such termination.
 

2.07 Capitalization Adjustments

 
The number of Shares subject to the Awards granted under the Program and the
exercise price of Options granted under the Plan shall be subject to the
adjustment provision of Section 10 of the Plan.
 

2.08 Written Grant Agreement; Authority

 
The grant of Awards under the Program shall be made solely by and subject to the
terms set forth in an Award Agreement in a form to be approved by the Committee
and duly executed by the Non-Employee Director and an officer of the Company
designated for such purpose by the Committee from time to time.  The officer(s)
so designated by the Committee shall be authorized to take all actions and
execute all documents as necessary or desirable to implement the provisions of
the Program, without further action or authorization from the Committee.
 

2.09 Program Subject to Amendment, Modification and Termination

 
This Program may be amended, modified or terminated by the Committee in the
future at its sole discretion.  No Non-Employee Director shall have any rights
hereunder unless and until an Award is actually granted.  Without limiting the
generality of the foregoing, the Committee hereby expressly reserves the
authority to terminate this Program during any year up and until the election or
appointment of members of the Board.
3

--------------------------------------------------------------------------------

2.10. Code Section 409A

 
It is intended that Awards granted under the Program will be exempt from Code
Section 409A.  In furtherance of this intent, the provisions of this Program
will be interpreted, operated, and administered in a manner consistent with
these intentions.  Notwithstanding anything to the contrary in the Program and
without limiting this Section 2.10, in the event that the Committee determines
that any payment under the Program may be subject to Section 409A of the Code,
the Committee may adopt such amendments to Program or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, in each case, without the consent of the
Non-Employee Director, that the Committee determines are reasonable, necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.  In that light, the Company makes no
representation or covenant to ensure that the payments under the Program are
exempt from or compliant with Section 409A of the Code and will have no
liability to a Non-Employee Director or any other party if a payment under the
Program that is intended to be exempt from, or compliant with, Section 409A of
the Code is not so exempt or compliant or for any action taken by the Committee
with respect thereto.
 
[Remainder of Page Intentionally Left Blank]
4

--------------------------------------------------------------------------------


IN WITNESS HEREOF, the undersigned has set his hand hereunto as of the date
first written above.


 
/S/ Michael T. Dance
 
 
Name:
Michael T. Dance
 
 
Title:
Executive Vice President,
 
  Chief Financial Officer and Assistant Secretary




--------------------------------------------------------------------------------


EXHIBIT I
[NON-QUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT]
(Initial Grants)

--------------------------------------------------------------------------------


[APPRECIATION LIMIT]

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN


NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
 
Grantee's Name and Address
 
 
 
 
 
 
 
 



You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan (the “Plan”), and the Essex Property Trust, Inc. Non-Employee
Director Equity Award Program (the “Program”), as amended from time to time, and
the Non-Qualified Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Notice.
 
Award Number:
       
Date of Award:
       
Vesting Commencement Date:
       
Exercise Price per Share*:
$
        
Total Number of Shares Subject to the Option (the “Shares”):
          
Total Exercise Price:
$
       
Type of Option:
   
Non-Qualified Stock Option
 
 
     
Expiration Date:
       

 
Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise Period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Sections 6, 7
or 8 of the Option Agreement.
 
* An amount in addition to the Exercise Price will become payable if the Fair
Market Value of the Shares on date of exercise exceeds the Exercise Price per
Share by more than $100 as set forth in Section 2 (c) of the Option Agreement.

--------------------------------------------------------------------------------


Vesting Schedule:
 
Subject to the Grantee’s Continuous Service through the date set forth below and
other limitations set forth in this Notice, the Plan, the Program and the Option
Agreement, the Option may be exercised, in whole or in part, in accordance with
the following schedule:
The Option shall vest and become exercisable as to one-third (1/3) of the Shares
subject to the Option on the date of each of the first three annual meetings of
the Company’s stockholders following the Date of Award, subject to the Grantee’s
Continuous Service as a member of the Board through immediately prior to such
meeting, such that the Option will be fully vested and exercisable on the third
annual meeting of the Company’s stockholders following the grant date.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.
 
 
Essex Property Trust, Inc.,
 
a Maryland corporation
 
 
 
 
By:
 
 
 
 
 
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT, AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND
PROVISIONS THEREOF, AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS
AND PROVISIONS HEREOF AND THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE
PLAN, THE PROGRAM AND THE OPTION AGREEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND
FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN, THE PROGRAM
AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE
WITH SECTION 13 OF THE OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO THE
VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE
OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY
CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
 
Signed:
 



2

--------------------------------------------------------------------------------


Award Number: _________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN


NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
1.            Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Non-Qualified Stock Option Award (the “Notice”), an option (the
“Option”) to purchase the Total Number of Shares of Common Stock subject to the
Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share
set forth in the Notice and payment of, if applicable, the Purchase Price
Supplement (as defined below, and collectively with the Exercise Price per
Share, the “Exercise Price”), subject to the terms and provisions of the Notice,
this Non-Qualified Stock Option Award Agreement (the “Option Agreement”), the
Company’s 2013 Stock Award and Incentive Compensation Plan (the “Plan”), and the
Company’s Non-Employee Director Equity Award Program (the “Program”), as amended
from time to time, all of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan and the Program shall
have the same defined meanings in this Option Agreement.
 
The Option is intended to be treated as a Non-Qualified Stock Option and not
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
 
2.            Exercise of Option.
 
(a)    Right to Exercise.
 
(i)            The Option shall be exercisable during its term in accordance
with the Vesting Schedule set out in the Notice and with the applicable
provisions of the Plan, the Program and this Option Agreement; provided,
however, that in the event of the Grantee’s change in status from Director to
any other status of Employee or Consultant, the Award shall remain in effect and
vesting of the Option shall continue only to the extent determined by the
Administrator as of such change in status..  The Option shall be subject to the
provisions of Section 11 of the Plan relating to the exercisability or
termination of the Option in the event of a Change in Control.  The Grantee
shall be subject to reasonable limitations on the number of requested exercises
during any monthly or weekly period as determined by the Administrator.  In no
event shall the Company issue fractional Shares.
 
(ii)            Notwithstanding anything to the contrary in the Vesting Schedule
set out in the Notice, in the event of the termination of the Grantee’s
Continuous Service as a result of his or her death or Disability, the Option
shall vest in full and become immediately exercisable as of the date of such
termination.
 
(b)    Method of Exercise. The Option shall be exercisable only by delivery of
an Exercise Notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.

--------------------------------------------------------------------------------


(c)    Purchase Price Supplement.  If, at the time of exercise of the Option,
the Fair Market Value of a Share exceeds the Exercise Price per Share by more
than $100 (the “$100 Spread”), then an amount equal to the amount by which the
Fair Market Value of a Share exceeds the $100 Spread shall be payable to the
Company in addition to the Exercise Price per Share (the “Purchase Price
Supplement”).
 
(d)    Taxes. The Grantee is advised to review with his or her own tax advisors
the Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Option.  The Grantee is relying
solely on such advisors and is not relying in any part on any statement or
representation of the Company or any of its agents.  Neither the Company nor any
Related Entity shall be responsible for withholding any income tax, social
security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the Option,
including the grant of the Option, vesting of the Option, or sale of the
underlying Shares (“Tax-Related Items”).  The Grantee is solely responsible for
timely reporting all income derived from the Option on the Grantee’s personal
tax return and paying all Tax-Related Items, and shall indemnify the Company and
hold it harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys, relating to any obligation
imposed by law on the Company or any Related Entity to pay any Tax-Related
Items.
 
If the Company becomes obligated to withhold any Tax-Related Items, prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, the Grantee hereby authorizes the Company or
its agent, at the Company’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following methods:
 
(i)             withholding from director fees or other cash compensation
otherwise payable to the Grantee by the Company or the Company’s employer (if
different); and/or
 
(ii)            withholding from the proceeds of the sale of Shares acquired
upon exercise of the Option, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(iii)           withholding in Shares to be issued upon exercise of the Option.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
 
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant or
vesting of the Option, the issuance of Shares under the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) does not commit to and is
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
2

--------------------------------------------------------------------------------


3.              Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
 
4.              Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:
 

(a) cash;

 

(b) check;

 
(c)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
 
(d)    payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate Exercise
Price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
 
5.              Termination or Change of Continuous Service. In the event the
Grantee’s Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). In no event,
however, shall the Option be exercised later than the Expiration Date set forth
in the Notice. In the event of the Grantee’s change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and vesting of the Option shall continue only
to the extent determined by the Administrator as of such change in status.
Except as provided in Sections 6, 7 and 8 below, to the extent that the Option
was unvested on the Termination Date, or if the Grantee does not exercise the
vested portion of the Option within the Post-Termination Exercise Period, the
Option shall terminate.
 
6.              Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may, but only within
the period ending on the third anniversary of the Termination Date (but in no
event later than the Expiration Date), exercise the portion of the Option that
was vested as of the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate.
 
7.               Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may
exercise the Option, but only within twelve (12) months from the Termination
Date (and in no event later than the Expiration Date). To the extent that the
Grantee does not exercise the Option within the time specified herein, the
Option shall terminate.
3

--------------------------------------------------------------------------------


8.              Death of Grantee. In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the Option within
twelve (12) months from the date of death (but in no event later than the
Expiration Date). To the extent that the Option is not exercised within the time
specified herein, the Option shall terminate.
 
9.              Transferability of Option. The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that the Option may be transferred during the lifetime of the
Grantee to the extent and in the manner authorized by the Administrator.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 8, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The Option may not be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Option shall be void and unenforceable against the Company or
any Related Entity.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
10.            Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
11.            Entire Agreement: Governing Law. The Notice, the Plan, the
Program and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Grantee with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Program and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan, the Program and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of California without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice, the Plan, the Program or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
12.            Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.
 
13.            Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the option are
subject to, and shall be administered in accordance with, the provisions of the
Program and the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan, the Program or this Option Agreement shall be submitted by the
Grantee or by the Company to the Administrator. The resolution of such question
or dispute by the Administrator shall be final and binding on all persons.
4

--------------------------------------------------------------------------------


14.            Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Program or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
15.            Tax Consequences for Exercise After Per Share Fair Market Value
Exceeds $100 Spread.  The Grantee hereby acknowledges that he or she shall be
solely responsible for any adverse tax consequences that may arise if the
Grantee elects to exercise the Option at any time after the date that the Fair
Market Value of a Share exceeds the Exercise Price Per Share by an amount that
would exceed the $100 Spread (as contemplated under Section 2(c) hereof).
 
16.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
 
17.            Adjustments. The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
18.            NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE HEREBY
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE SERVICE AS A DIRECTOR
(SUBJECT TO THE PROVISIONS OF SECTION 2(a) HEREOF) AT THE WILL OF THE
STOCKHOLDERS (AND NOT THROUGH THE ACT OF BEING ELECTED OR NOMINATED TO SERVE ON
THE BOARD, BEING AWARDED THE OPTION, OR RECEIVING SHARES HEREUNDER).  THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE STOCKHOLDERS’ RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS A DIRECTOR AT ANY TIME IN ACCORDANCE WITH THE
COMPANY’S BYLAWS AND APPLICABLE LAWS.
 
19.            Restrictions on Resale. The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
20.            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
5

--------------------------------------------------------------------------------


21.            Severability.  Should any provision of the Notice, the Plan, the
Director Program or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
22.            No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, the Director Program or the
Grantee’s acquisition or sale of the underlying Shares.  The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan or the Director
Program before taking any action related to the Plan or the Director Program.
 
23.            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
24.            Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan or the
Director Program, on the Option and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 
25.            Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
 
26.            Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
27.            Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.


END OF AGREEMENT
6

--------------------------------------------------------------------------------


ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303



Attention:  Secretary
 
1.            Exercise of Option. Effective as of today, ______________, ___ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of Essex Property
Trust, Inc. (the “Company”) under and pursuant to the Company’s 2013 Stock Award
and Incentive Compensation Plan, the Company’s Non-Employee Director Equity
Award Program (the “Program”), as amended from time to time, and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated ______________,
________.  Unless otherwise defined herein, the terms defined in the Plan, the
Program and the Option Agreement shall have the same defined meanings in this
Exercise Notice.
 
2.            Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan, the Program and
the Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
3.            Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option.  The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
 
4.            Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
 
5.            Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee’s purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice
 
6.            Taxes. The Grantee agrees to satisfy all applicable federal, state
and local income and employment tax withholding obligations and, if applicable,
herewith delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.
 
7.            Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 

--------------------------------------------------------------------------------


8.            Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
9.            Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10.            Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
11.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
12.            Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
13.            Entire Agreement. The Notice, the Plan, the Program, and the
Option Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 
Submitted by:
Accepted by:
 
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
 
By:
     
Title:
   
Address:
Address:
 
 
925 EAST MEADOW DRIVE
 
PALO ALTO, CALIFORNIA  94303

2

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
 
Grantee's Name and Address
 
 
 
 
 
 
 
 



You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan (the “Plan”), and the Essex Property Trust, Inc. Non-Employee
Director Equity Award Program (the “Program”), as amended from time to time, and
the Non-Qualified Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Notice.
 
Award Number:
       
Date of Award:
       
Vesting Commencement Date:
       
Exercise Price per Share:
$
         
Total Number of Shares Subject to the Option (the “Shares”):
           
Total Exercise Price:
$
       
Type of Option:
   
Non-Qualified Stock Option
 
 
     
Expiration Date:
       

 
Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise Period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Sections 6, 7
or 8 of the Option Agreement.
 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service through the date set forth below and
other limitations set forth in this Notice, the Plan, the Program and the Option
Agreement, the Option may be exercised, in whole or in part, in accordance with
the following schedule:

--------------------------------------------------------------------------------

The Option shall vest and become exercisable as to one-third (1/3) of the Shares
subject to the Option on the date of each of the first three annual meetings of
the Company’s stockholders following the Date of Award, subject to the Grantee’s
Continuous Service as a member of the Board through immediately prior to such
meeting, such that the Option will be fully vested and exercisable on the third
annual meeting of the Company’s stockholders following the grant date.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.
 
 
Essex Property Trust, Inc.,
 
a Maryland corporation
 
 
 
 
By:
 
 
 
 
 
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT, AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND
PROVISIONS THEREOF, AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS
AND PROVISIONS HEREOF AND THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE
PLAN, THE PROGRAM AND THE OPTION AGREEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND
FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN, THE PROGRAM
AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE
WITH SECTION 13 OF THE OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO THE
VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE
OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY
CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
 
Signed:
 



2

--------------------------------------------------------------------------------

Award Number: _________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
28.            Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Non-Qualified Stock Option Award (the “Notice”), an option (the
“Option”) to purchase the Total Number of Shares of Common Stock subject to the
Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share
set forth in the Notice (the “Exercise Price”), subject to the terms and
provisions of the Notice, this Non-Qualified Stock Option Award Agreement (the
“Option Agreement”), the Company’s 2013 Stock Award and Incentive Compensation
Plan (the “Plan”), and the Company’s Non-Employee Director Equity Award Program
(the “Program”), as amended from time to time, all of which are incorporated
herein by reference.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Option
Agreement.
 
The Option is intended to be treated as a Non-Qualified Stock Option and not
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
 
29.            Exercise of Option.
 
(e)    Right to Exercise.
 
(iii)            The Option shall be exercisable during its term in accordance
with the Vesting Schedule set out in the Notice and with the applicable
provisions of the Plan, the Program and this Option Agreement; provided,
however, that in the event of the Grantee’s change in status from Director to
any other status of Employee or Consultant, the Award shall remain in effect and
vesting of the Option shall continue only to the extent determined by the
Administrator as of such change in status..  The Option shall be subject to the
provisions of Section 11 of the Plan relating to the exercisability or
termination of the Option in the event of a Change in Control.  The Grantee
shall be subject to reasonable limitations on the number of requested exercises
during any monthly or weekly period as determined by the Administrator.  In no
event shall the Company issue fractional Shares.
 
(iv)            Notwithstanding anything to the contrary in the Vesting Schedule
set out in the Notice, in the event of the termination of the Grantee’s
Continuous Service as a result of his or her death or Disability, the Option
shall vest in full and become immediately exercisable as of the date of such
termination.
 
(f)    Method of Exercise. The Option shall be exercisable only by delivery of
an Exercise Notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.

--------------------------------------------------------------------------------

(g)    Taxes. The Grantee is advised to review with his or her own tax advisors
the Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Option.  The Grantee is relying
solely on such advisors and is not relying in any part on any statement or
representation of the Company or any of its agents.  Neither the Company nor any
Related Entity shall be responsible for withholding any income tax, social
security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the Option,
including the grant of the Option, vesting of the Option, or sale of the
underlying Shares (“Tax-Related Items”).  The Grantee is solely responsible for
timely reporting all income derived from the Option on the Grantee’s personal
tax return and paying all Tax-Related Items, and shall indemnify the Company and
hold it harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys, relating to any obligation
imposed by law on the Company or any Related Entity to pay any Tax-Related
Items.
 
If the Company becomes obligated to withhold any Tax-Related Items, prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, the Grantee hereby authorizes the Company or
its agent, at the Company’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following methods:
 
(iv)            withholding from director fees or other cash compensation
otherwise payable to the Grantee by the Company or the Company’s employer (if
different); and/or
 
(v)            withholding from the proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(vi)            withholding in Shares to be issued upon exercise of the Option.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
 
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant or
vesting of the Option, the issuance of Shares under the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) does not commit to and is
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
 
30.            Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
2

--------------------------------------------------------------------------------

31.            Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:
 

(e) cash;

 

(f) check;

 
(g)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
 
(h)    payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate Exercise
Price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
 
32.            Termination or Change of Continuous Service. In the event the
Grantee’s Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). In no event,
however, shall the Option be exercised later than the Expiration Date set forth
in the Notice. In the event of the Grantee’s change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and vesting of the Option shall continue only
to the extent determined by the Administrator as of such change in status.
Except as provided in Sections 6, 7 and 8 below, to the extent that the Option
was unvested on the Termination Date, or if the Grantee does not exercise the
vested portion of the Option within the Post-Termination Exercise Period, the
Option shall terminate.
 
33.            Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may, but only within
the period ending on the third anniversary of the Termination Date (but in no
event later than the Expiration Date), exercise the portion of the Option that
was vested as of the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate.
 
34.            Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may
exercise the Option, but only within twelve (12) months from the Termination
Date (and in no event later than the Expiration Date).  To the extent that the
Grantee does not exercise the Option within the time specified herein, the
Option shall terminate.
 
35.            Death of Grantee. In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the Option within
twelve (12) months from the date of death (but in no event later than the
Expiration Date). To the extent that the Option is not exercised within the time
specified herein, the Option shall terminate.
3

--------------------------------------------------------------------------------

36.            Transferability of Option. The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that the Option may be transferred during the lifetime of the
Grantee to the extent and in the manner authorized by the Administrator.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 8, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The Option may not be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Option shall be void and unenforceable against the Company or
any Related Entity.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
37.            Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
38.            Entire Agreement: Governing Law. The Notice, the Plan, the
Program and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Grantee with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Program and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan, the Program and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of California without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice, the Plan, the Program or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
39.            Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.
 
40.            Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the option are
subject to, and shall be administered in accordance with, the provisions of the
Program and the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan, the Program or this Option Agreement shall be submitted by the
Grantee or by the Company to the Administrator. The resolution of such question
or dispute by the Administrator shall be final and binding on all persons.
 
41.            Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Program or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
4

--------------------------------------------------------------------------------

42.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
 
43.            Adjustments. The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
44.            NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE HEREBY
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE SERVICE AS A DIRECTOR
(SUBJECT TO THE PROVISIONS OF SECTION 2(a) HEREOF) AT THE WILL OF THE
STOCKHOLDERS (AND NOT THROUGH THE ACT OF BEING ELECTED OR NOMINATED TO SERVE ON
THE BOARD, BEING AWARDED THE OPTION, OR RECEIVING SHARES HEREUNDER).  THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE STOCKHOLDERS’ RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS A DIRECTOR AT ANY TIME IN ACCORDANCE WITH THE
COMPANY’S BYLAWS AND APPLICABLE LAWS.
 
45.            Restrictions on Resale. The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
46.            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
47.            Severability.  Should any provision of the Notice, the Plan, the
Director Program or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
48.            No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, the Director Program or the
Grantee’s acquisition or sale of the underlying Shares.  The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan or the Director
Program before taking any action related to the Plan or the Director Program.
5

--------------------------------------------------------------------------------

49.            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
50.            Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan or the
Director Program, on the Option and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 
51.            Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
 
52.            Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
53.            Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.


END OF AGREEMENT


6

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303

 
Attention:  Secretary
 
14.            Exercise of Option. Effective as of today, ______________, ___
the undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option
to purchase ___________ shares of the Common Stock (the “Shares”) of Essex
Property Trust, Inc. (the “Company”) under and pursuant to the Company’s 2013
Stock Award and Incentive Compensation Plan, the Company’s Non-Employee Director
Equity Award Program (the “Program”), as amended from time to time, and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated ______________,
________.  Unless otherwise defined herein, the terms defined in the Plan, the
Program and the Option Agreement shall have the same defined meanings in this
Exercise Notice.
 
15.            Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan, the Program and
the Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
16.            Rights as Stockholder. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option.  The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
 
17.            Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
 
18.            Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee’s purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice
 
19.            Taxes. The Grantee agrees to satisfy all applicable federal,
state and local income and employment tax withholding obligations and, if
applicable, herewith delivers to the Company the full amount of such obligations
or has made arrangements acceptable to the Company to satisfy such obligations.
 
20.            Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.

--------------------------------------------------------------------------------

21.            Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
22.            Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
23.            Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
24.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
25.            Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
26.            Entire Agreement. The Notice, the Plan, the Program, and the
Option Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 
Submitted by:
Accepted by:
 
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
 
By:
     
Title:
   
Address:
Address:
 
 
925 EAST MEADOW DRIVE
 
PALO ALTO, CALIFORNIA  94303



2

--------------------------------------------------------------------------------

EXHIBIT II
 
[NON-QUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT]
(Subsequent Grants (1-Year Transfer Restriction))

--------------------------------------------------------------------------------

[APPRECIATION LIMIT]
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
 
Grantee's Name and Address
 
 
 
 
 
 
 
 



You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan (the “Plan”), and the Essex Property Trust, Inc. Non-Employee
Director Equity Award Program (the “Program”), as amended from time to time, and
the Non-Qualified Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Notice.
 
Award Number:
       
Date of Award:
       
Exercise Price per Share (*):
$
     
Total Number of Shares Subject to the Option (the “Shares”):
         
Total Exercise Price:
$
          
Type of Option:
 
Non-Qualified Stock Option
   
Expiration Date:
   
 
 

 
Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise Period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Sections 6, 7
or 8 of the Option Agreement.
 
*An amount in addition to the Exercise Price will become payable if the Fair
Market Value of the Shares on date of exercise exceeds the Exercise Price per
Share by more than $100 as set forth in Section 2 (c) of the Option Agreement.
 
Vesting Schedule:
 
The Options shall be fully vested and exercisable as of the Date of the Award,
provided that the Shares issued pursuant to the exercise of the Option shall be
subject to the restrictions on transfer set forth in Section 3 of the Option
Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.
 

 
Essex Property Trust, Inc.,
 
a Maryland corporation
 
 
 
 
By:
 
 
 
 
 
Title:
 



THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT, AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND
PROVISIONS THEREOF, AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS
AND PROVISIONS HEREOF AND THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE
PLAN, THE PROGRAM AND THE OPTION AGREEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND
FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN, THE PROGRAM
AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE
WITH SECTION 13 OF THE OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO THE
VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE
OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY
CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
 
Signed:
 



2

--------------------------------------------------------------------------------

Award Number: _________
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
54.            Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Non-Qualified Stock Option Award (the “Notice”), an option (the
“Option”) to purchase the Total Number of Shares of Common Stock subject to the
Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share
set forth in the Notice and payment of, if applicable, the Purchase Price
Supplement (as defined below, and collectively with the Exercise Price per
Share, the “Exercise Price”), subject to the terms and provisions of the Notice,
this Non-Qualified Stock Option Award Agreement (the “Option Agreement”), the
Company’s 2013 Stock Award and Incentive Compensation Plan (the “Plan”), and the
Company’s Non-Employee Director Equity Award Program (the “Program”), as amended
from time to time, all of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan and the Program shall
have the same defined meanings in this Option Agreement.
 
The Option is intended to be treated as a Non-Qualified Stock Option and not
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
 
55.            Exercise of Option.
 
(h)    Right to Exercise.
 
(v)            The Option shall be exercisable during its term in accordance
with the Vesting Schedule set out in the Notice and with the applicable
provisions of the Plan, the Program and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in Control.
 The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator.  In no event shall the Company issue fractional Shares.
 
(vi)            Any Shares issued upon exercise of the Option shall be subject
to the transfer restrictions set forth in Section 3(b), below.
 
(i)    Method of Exercise. The Option shall be exercisable only by delivery of
an Exercise Notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.

--------------------------------------------------------------------------------

(j)    Purchase Price Supplement.  If, at the time of exercise of the Option,
the Fair Market Value of a Share exceeds the Exercise Price per Share by more
than $100 (the “$100 Spread”), then an amount equal to the amount by which the
Fair Market Value of a Share exceeds the $100 Spread shall be payable to the
Company in addition to the Exercise Price per Share (the “Purchase Price
Supplement”).
 
(k)    Taxes. The Grantee is advised to review with his or her own tax advisors
the Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Option.  The Grantee is relying
solely on such advisors and is not relying in any part on any statement or
representation of the Company or any of its agents.  Neither the Company nor any
Related Entity shall be responsible for withholding any income tax, social
security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the Option,
including the grant of the Option, vesting of the Option, or sale of the
underlying Shares (“Tax-Related Items”).  The Grantee is solely responsible for
timely reporting all income derived from the Option on the Grantee’s personal
tax return and paying all Tax-Related Items, and shall indemnify the Company and
hold it harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys, relating to any obligation
imposed by law on the Company or any Related Entity to pay any Tax-Related
Items.
 
If the Company becomes obligated to withhold any Tax-Related Items, prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, the Grantee hereby authorizes the Company or
its agent, at the Company’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following methods:
 
(vii)            withholding from director fees or other cash compensation
otherwise payable to the Grantee by the Company or the Company’s employer (if
different); and/or
 
(viii)            withholding from the proceeds of the sale of Shares acquired
upon exercise of the Option, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(ix)            following the expiration of the Transfer Restriction Period (as
defined below), withholding in Shares to be issued upon exercise of the Option.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
 
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant or
vesting of the Option, the issuance of Shares under the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) does not commit to and is
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
2

--------------------------------------------------------------------------------

56.            Restrictions.
 
(a)     Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
 
(b)    Transfer Restrictions.  Notwithstanding anything in the Notice or this
Option Agreement or the vested status of the Option, any Shares that are issued
pursuant to the exercise of an Option may not be sold, transferred by gift,
pledged, hypothecated, or otherwise transferred or disposed of by the Grantee
(including withholding Shares issuable under the Option to satisfy tax
withholding obligations and the sale of Shares pursuant to a broker-assisted
“cashless exercise,” as contemplated under Section 4(d), below) during the
Transfer Restriction Period.  Any attempt to transfer Shares in violation of
this Section 3(b) will be null and void and will be disregarded.  “Transfer
Restriction Period” for purposes of this Agreement means the period commencing
on the Date of Award (as defined in the Notice) and ending on the first
anniversary thereof.
 
(i)          Shares Issued During Transfer Restriction Period.  Any Shares
issued upon exercise of the Option prior to the expiration of the Transfer
Restriction Period shall be registered in the Grantee’s name on the stock
transfer books of the Company and shall remain in the physical custody of the
Company or its designee at all times until the expiration of the Transfer
Restriction Period and all other terms and conditions in this Agreement have
been satisfied.  Only whole Shares shall be issued.
 
(ii)          Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Option Agreement or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
 
(iii)          Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Section 3, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
 
(iv)          Shareholder Rights.  Subject to the restrictions set forth in the
Plan, the Director Program and this Option Agreement, Grantee shall possess all
the rights and privileges of a shareholder of the Company for all the Shares
that are issued upon the exercise of the Option while the Shares are subject to
stop-transfer instructions, or otherwise held by the Company or its designee,
including the right to vote and receive dividends with respect to the Shares.
 
57.            Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:
 

(i) cash;

 

(j) check;

 
(k)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
3

--------------------------------------------------------------------------------

(l)    Following the expiration of the Transfer Restriction Period, payment
through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company sufficient funds to cover the aggregate Exercise Price
payable for the purchased Shares and (ii) shall provide written directives to
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
 
58.            Termination or Change of Continuous Service. In the event the
Grantee’s Continuous Service terminates, the Grantee may exercise the Option,
but only during the Post-Termination Exercise Period. In no event, however,
shall the Option be exercised later than the Expiration Date set forth in the
Notice. In the event of the Grantee’s change in status from Employee, Director
or Consultant to any other status of Employee, Director or Consultant, the
Option shall remain in effect.  Except as provided in Sections 6, 7 and 8 below,
if the Grantee does not exercise the Option within the Post-Termination Exercise
Period, the Option shall terminate.
 
59.            Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may exercise the
Option, but only within the period ending on the third anniversary of date the
Grantee’s Continuous Service terminates (but in no event later than the
Expiration Date).  If the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.
 
60.            Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may
exercise the Option, but only within twelve (12) months from the date the
Grantee’s Continuous Service terminates (and in no event later than the
Expiration Date).  If the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.
 
61.            Death of Grantee. In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the Option within
twelve (12) months from the date of death (but in no event later than the
Expiration Date).  If the Option is not exercised within the time specified
herein, the Option shall terminate.
 
62.            Transferability of Option. The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that the Option may be transferred during the lifetime of the
Grantee to the extent and in the manner authorized by the Administrator.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 8, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The Option may not be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Option shall be void and unenforceable against the Company or
any Related Entity.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
63.            Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
4

--------------------------------------------------------------------------------

64.            Entire Agreement: Governing Law. The Notice, the Plan, the
Program and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Grantee with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Program and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan, the Program and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of California without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice, the Plan, the Program or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
65.            Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.
 
66.            Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the option are
subject to, and shall be administered in accordance with, the provisions of the
Program and the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan, the Program or this Option Agreement shall be submitted by the
Grantee or by the Company to the Administrator. The resolution of such question
or dispute by the Administrator shall be final and binding on all persons.
 
67.            Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Program or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
68.            Tax Consequences for Exercise After Per Share Fair Market Value
Exceeds $100 Spread.  The Grantee hereby acknowledges that he or she shall be
solely responsible for any adverse tax consequences that may arise if the
Grantee elects to exercise the Option at any time after the date that the Fair
Market Value of a Share exceeds the Exercise Price Per Share by an amount that
would exceed the $100 Spread (as contemplated under Section 2(c) hereof).]
 
69.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
5

--------------------------------------------------------------------------------

70.            Adjustments. The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
71.            NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE STOCKHOLDERS’ RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS A DIRECTOR AT ANY TIME IN ACCORDANCE WITH THE
COMPANY’S BYLAWS AND APPLICABLE LAWS.
 
72.            Restrictions on Resale. The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
73.            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
74.            Severability.  Should any provision of the Notice, the Plan, the
Director Program or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
75.            No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, the Director Program or the
Grantee’s acquisition or sale of the underlying Shares.  The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan or the Director
Program before taking any action related to the Plan or the Director Program.
 
76.            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
77.            Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan or the
Director Program, on the Option and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 
78.            Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
6

--------------------------------------------------------------------------------

79.            Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
80.            Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.


END OF AGREEMENT


7

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303

 
Attention:  Secretary
 
27.            Exercise of Option. Effective as of today, ______________, ___
the undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option
to purchase ___________ shares of the Common Stock (the “Shares”) of Essex
Property Trust, Inc. (the “Company”) under and pursuant to the Company’s 2013
Stock Award and Incentive Compensation Plan, the Company’s Non-Employee Director
Equity Award Program (the “Program”), as amended from time to time, and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated ______________,
________.  Unless otherwise defined herein, the terms defined in the Plan, the
Program and the Option Agreement shall have the same defined meanings in this
Exercise Notice.
 
28.            Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan, th e Program and
the Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
29.            Transfer Restrictions.  Any Shares that are issues pursuant to
the exercise of the Option shall be subject to the restrictions on transfer set
forth in Section 3 of the Option Agreement during the Transfer Restriction
Period.
 
30.            Rights as Stockholder. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option.  Subject to
the restrictions on transfer set forth in Section 3 of the Option Agreement, the
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 10 of the Plan.
 
31.            Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
 
32.            Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee’s purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice
 
33.            Taxes. The Grantee agrees to satisfy all applicable federal,
state and local income and employment tax withholding obligations and, if
applicable, herewith delivers to the Company the full amount of such obligations
or has made arrangements acceptable to the Company to satisfy such obligations.

--------------------------------------------------------------------------------

34.            Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 
35.            Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
36.            Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
37.            Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
38.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
39.            Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
40.            Entire Agreement. The Notice, the Plan, the Program, and the
Option Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 
Submitted by:
Accepted by:
 
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
 
By:
       
Title:
    
Address:
Address:
 
 
925 EAST MEADOW DRIVE
  
PALO ALTO, CALIFORNIA  94303

2

--------------------------------------------------------------------------------

[NO APPRECIATION LIMIT]
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
 
Grantee's Name and Address
 
 
 
 
 
 
 
 



You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan (the “Plan”), and the Essex Property Trust, Inc. Non-Employee
Director Equity Award Program (the “Program”), as amended from time to time, and
the Non-Qualified Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Notice.
 
Award Number:
 
 
 
 
 
Date of Award:
 
 
 
 
 
Exercise Price per Share:
$
 
 
 
 
Total Number of Shares Subject to the Option (the “Shares”):
 
 
 
 
 
Total Exercise Price:
$
 
 
 
 
Type of Option:
 
Non-Qualified Stock Option
 
 
 
Expiration Date:
 
 

 
Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise Period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Sections 6, 7
or 8 of the Option Agreement.
 
Vesting Schedule:
 
The Options shall be fully vested and exercisable as of the Date of the Award,
provided that the Shares issued pursuant to the exercise of the Option shall be
subject to the restrictions on transfer set forth in Section 3 of the Option
Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.
 
 
Essex Property Trust, Inc.,
a Maryland corporation
 
 
 
 
By:
 
 
 
 
 
Title:
 



THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT, AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND
PROVISIONS THEREOF, AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS
AND PROVISIONS HEREOF AND THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE
PLAN, THE PROGRAM AND THE OPTION AGREEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND
FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE PLAN, THE PROGRAM AND THE
OPTION AGREEMENT.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN, THE PROGRAM
AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE
WITH SECTION 13 OF THE OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO THE
VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE
OPTION AGREEMENT.  THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY
CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
 
Signed:
 



2

--------------------------------------------------------------------------------

Award Number: _________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
81.            Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Non-Qualified Stock Option Award (the “Notice”), an option (the
“Option”) to purchase the Total Number of Shares of Common Stock subject to the
Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share
set forth in the Notice (the “Exercise Price”), subject to the terms and
provisions of the Notice, this Non-Qualified Stock Option Award Agreement (the
“Option Agreement”), the Company’s 2013 Stock Award and Incentive Compensation
Plan (the “Plan”), and the Company’s Non-Employee Director Equity Award Program
(the “Program”), as amended from time to time, all of which are incorporated
herein by reference.  Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Option
Agreement.
 
The Option is intended to be treated as a Non-Qualified Stock Option and not
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
 
82.            Exercise of Option.
 
(l)    Right to Exercise.
 
(vii)            The Option shall be exercisable during its term in accordance
with the Vesting Schedule set out in the Notice and with the applicable
provisions of the Plan, the Program and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in Control.
 The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator.  In no event shall the Company issue fractional Shares.
 
(viii)            Any Shares issued upon exercise of the Option shall be subject
to the transfer restrictions set forth in Section 3(b), below.
 
(m)                  Method of Exercise. The Option shall be exercisable only by
delivery of an Exercise Notice (a form of which is attached as Exhibit A) or by
such other procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.

--------------------------------------------------------------------------------

(n)    Taxes. The Grantee is advised to review with his or her own tax advisors
the Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Option.  The Grantee is relying
solely on such advisors and is not relying in any part on any statement or
representation of the Company or any of its agents.  Neither the Company nor any
Related Entity shall be responsible for withholding any income tax, social
security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the Option,
including the grant of the Option, vesting of the Option, or sale of the
underlying Shares (“Tax-Related Items”).  The Grantee is solely responsible for
timely reporting all income derived from the Option on the Grantee’s personal
tax return and paying all Tax-Related Items, and shall indemnify the Company and
hold it harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys, relating to any obligation
imposed by law on the Company or any Related Entity to pay any Tax-Related
Items.
 
If the Company becomes obligated to withhold any Tax-Related Items, prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, the Grantee hereby authorizes the Company or
its agent, at the Company’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following methods:
 
(x)            withholding from director fees or other cash compensation
otherwise payable to the Grantee by the Company or the Company’s employer (if
different); and/or
 
(xi)            withholding from the proceeds of the sale of Shares acquired
upon exercise of the Option, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(xii)            following the expiration of the Transfer Restriction Period (as
defined below), withholding in Shares to be issued upon exercise of the Option.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
 
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant or
vesting of the Option, the issuance of Shares under the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) does not commit to and is
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
 
83.            Restrictions.
 
(c)     Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
2

--------------------------------------------------------------------------------

(d)    Transfer Restrictions.  Notwithstanding anything in the Notice or this
Option Agreement or the vested status of the Option, any Shares that are issued
pursuant to the exercise of an Option may not be sold, transferred by gift,
pledged, hypothecated, or otherwise transferred or disposed of by the Grantee
(including withholding Shares issuable under the Option to satisfy tax
withholding obligations and the sale of Shares pursuant to a broker-assisted
“cashless exercise,” as contemplated under Section 4(d), below) during the
Transfer Restriction Period.  Any attempt to transfer Shares in violation of
this Section 3(b) will be null and void and will be disregarded.  “Transfer
Restriction Period” for purposes of this Agreement means the period commencing
on the Date of Award (as defined in the Notice) and ending on the first
anniversary thereof.
 
(i)          Shares Issued During Transfer Restriction Period.  Any Shares
issued upon exercise of the Option prior to the expiration of the Transfer
Restriction Period shall be registered in the Grantee’s name on the stock
transfer books of the Company and shall remain in the physical custody of the
Company or its designee at all times until the expiration of the Transfer
Restriction Period and all other terms and conditions in this Agreement have
been satisfied.  Only whole Shares shall be issued.
 
(ii)          Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Option Agreement or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
 
(iii)          Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Section 3, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
 
(iv)          Shareholder Rights.  Subject to the restrictions set forth in the
Plan, the Director Program and this Option Agreement, Grantee shall possess all
the rights and privileges of a shareholder of the Company for all the Shares
that are issued upon the exercise of the Option while the Shares are subject to
stop-transfer instructions, or otherwise held by the Company or its designee,
including the right to vote and receive dividends with respect to the Shares.
 
84.            Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:
 

  (m) cash;

 

(n) check;

 
(o)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
 
(p)    Following the expiration of the Transfer Restriction Period, payment
through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company sufficient funds to cover the aggregate Exercise Price
payable for the purchased Shares and (ii) shall provide written directives to
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
3

--------------------------------------------------------------------------------

85.            Termination or Change of Continuous Service. In the event the
Grantee’s Continuous Service terminates, the Grantee may exercise the Option,
but only during the Post-Termination Exercise Period.  In no event, however,
shall the Option be exercised later than the Expiration Date set forth in the
Notice. In the event of the Grantee’s change in status from Employee, Director
or Consultant to any other status of Employee, Director or Consultant, the
Option shall remain in effect.  Except as provided in Sections 6, 7 and 8 below,
if the Grantee does not exercise the Option within the Post-Termination Exercise
Period, the Option shall terminate.
 
86.            Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may exercise the
Option, but only within the period ending on the third anniversary of the date
the Grantee’s Continuous Service terminates (but in no event later than the
Expiration Date).  If the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.
 
87.            Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may
exercise the Option, but only within twelve (12) months from the date the
Grantee’s Continuous Service terminates (and in no event later than the
Expiration Date).  If the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.
 
88.            Death of Grantee. In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the Option within
twelve (12) months from the date of death (but in no event later than the
Expiration Date). If the Option is not exercised within the time specified
herein, the Option shall terminate.
 
89.            Transferability of Option. The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that the Option may be transferred during the lifetime of the
Grantee to the extent and in the manner authorized by the Administrator.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 8, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The Option may not be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Option shall be void and unenforceable against the Company or
any Related Entity.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
90.            Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
91.            Entire Agreement: Governing Law. The Notice, the Plan, the
Program and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Grantee with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Program and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan, the Program and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of California without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice, the Plan, the Program or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
4

--------------------------------------------------------------------------------

92.            Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.
 
93.            Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the option are
subject to, and shall be administered in accordance with, the provisions of the
Program and the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan, the Program or this Option Agreement shall be submitted by the
Grantee or by the Company to the Administrator. The resolution of such question
or dispute by the Administrator shall be final and binding on all persons.
 
94.            Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Program or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
95.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
 
96.            Adjustments. The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
97.            NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE STOCKHOLDERS’ RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS A DIRECTOR AT ANY TIME IN ACCORDANCE WITH THE
COMPANY’S BYLAWS AND APPLICABLE LAWS.
5

--------------------------------------------------------------------------------

98.            Restrictions on Resale. The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
99.            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
100.            Severability.  Should any provision of the Notice, the Plan, the
Director Program or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
101.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, the Director Program or the
Grantee’s acquisition or sale of the underlying Shares.  The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan or the Director
Program before taking any action related to the Plan or the Director Program.
 
102.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
103.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan or the
Director Program, on the Option and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 
104.          Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
 
105.          Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
106.          Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.
 
END OF AGREEMENT
6

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303



Attention:  Secretary
 
41.            Exercise of Option. Effective as of today, ______________, ___
the undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option
to purchase ___________ shares of the Common Stock (the “Shares”) of Essex
Property Trust, Inc. (the “Company”) under and pursuant to the Company’s 2013
Stock Award and Incentive Compensation Plan, the Company’s Non-Employee Director
Equity Award Program (the “Program”), as amended from time to time, and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated ______________,
________.  Unless otherwise defined herein, the terms defined in the Plan, the
Program and the Option Agreement shall have the same defined meanings in this
Exercise Notice.
 
42.            Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan, the Program and
the Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
43.            Transfer Restrictions.  Any Shares that are issues pursuant to
the exercise of the Option shall be subject to the restrictions on transfer set
forth in Section 3 of the Option Agreement during the Transfer Restriction
Period.
 
44.            Rights as Stockholder. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option.  Subject to
the restrictions on transfer set forth in Section 3 of the Option Agreement, the
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 10 of the Plan.
 
45.            Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
 
46.            Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee’s purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice
 
47.            Taxes. The Grantee agrees to satisfy all applicable federal,
state and local income and employment tax withholding obligations and, if
applicable, herewith delivers to the Company the full amount of such obligations
or has made arrangements acceptable to the Company to satisfy such obligations.

--------------------------------------------------------------------------------

48.            Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 
49.            Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
50.            Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
51.            Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
52.            Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
53.            Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
54.            Entire Agreement. The Notice, the Plan, the Program, and the
Option Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 
Submitted by:
Accepted by:
 
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
 
By:
     
Title:
   
Address:
Address:
 
 
925 EAST MEADOW DRIVE
  
PALO ALTO, CALIFORNIA  94303

2

--------------------------------------------------------------------------------

EXHIBIT III
 
[RESTRICTED STOCK AWARD NOTICE
AND AWARD AGREEMENT]

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
 
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NOTICE OF RESTRICTED STOCK AWARD


Grantee’s Name and Address:
 

 
You (the “Grantee”) have been granted an award of restricted stock consisting of
shares of the Common Stock of Essex Property Trust, Inc. (the “Company”).  This
grant is subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Restricted Stock Award Agreement (the “Agreement”)
attached hereto, and the Essex Property Trust, Inc. 2013 Stock Award and
Incentive Compensation Plan (the “Plan”).  Unless otherwise defined herein, the
capitalized terms in the Plan shall have the same defined meaning as in this
Notice.
 
Award Number
 
Grant Date
 
Vesting Commencement Date
 
Total Number of Shares of Common Stock subject to the Restricted Stock Award
(the “Restricted Shares”)
 

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service through the vesting dates set forth
below and any other limitations set forth in this Notice, the Agreement and the
Plan, the Restricted Shares shall vest and no longer be subject to forfeiture in
accordance with the vesting schedule set forth below:
 
20% of the Restricted Shares subject to the Award shall vest twelve months
following the Vesting Commencement Date, and an additional 20% of the Restricted
Shares subject to the Award shall vest on each anniversary thereafter, such that
that the Award shall be fully vested on the fifth anniversary of the Vesting
Commencement Date.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice and the Agreement.
 
Essex Property Trust, Inc.,
a Maryland corporation
By:
 
Title:
 

--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED SHARES SUBJECT TO THE
AWARD SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS
SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE AWARD OR
ACQUIRING RESTRICTED SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, OR THE PLAN SHALL CONFER UPON
THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
GRANTEE'S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE'S RIGHT OR THE RIGHT OF THE COMPANY OR A RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE'S STATUS IS AT WILL.
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE AGREEMENT, AND
REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, AND
HEREBY ACCEPTS THE AWARD SUBJECT TO ALL OF THE TERMS AND PROVISIONS HEREOF AND
THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE AGREEMENT AND THE PLAN IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE
AGREEMENT AND THE PLAN.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE AGREEMENT AND THE
PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE WITH SECTION 12 OF THE
AGREEMENT. THE GRANTEE FURTHER AGREES TO THE VENUE SELECTION AND WAIVER OF A
JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE AGREEMENT.  THE GRANTEE FURTHER
AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED
IN THIS NOTICE.
 
Dated:
 
Signed:
 
 
Grantee

2

--------------------------------------------------------------------------------

Award Number: ___________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD INCENTIVE AND COMPENSATION PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
1.            Grant of Restricted Shares.  Essex Property Trust, Inc., a
Maryland corporation (the "Company"), hereby grants to the Grantee (the
"Grantee") named in the Notice of Restricted Stock Award (the "Notice"), an
award (the “Award”) of the number of shares of Common Stock set forth in the
Notice (the “Restricted Shares”), subject to the terms and provisions of the
Notice, this Restricted Stock Award Agreement (the "Agreement") and the
Company's 2013 Stock Award and Incentive Compensation Plan, as amended from time
to time (the "Plan"), all of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
 
2.            Consideration.  The Restricted Shares have been issued to the
Grantee in consideration for prior service with the Company.
 
3.            Conditions and Restrictions.
 
(a)            Vesting.  Subject to the conditions and restrictions of this
Section 3, the Restricted Shares shall vest if at all, and no longer be subject
to forfeiture in accordance with the Vesting Schedule set forth in the Notice
above.  Vesting shall only occur during the period of the Grantee's Continuous
Service.  Vesting shall cease upon the date of termination of the Grantee’s
Continuous Service for any reason (including death or disability).  In the event
the Grantee’s Continuous Service is terminated for any reason, any Restricted
Shares held by the Grantee that have not vested shall be forfeited immediately
as of such termination of Continuous Service and be deemed reconveyed to the
Company, and the Company shall thereafter be the legal and beneficial owner of
the Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee.
 
(b)            Leave of Absence.  During any authorized leave of absence, the
continued vesting of the Restricted Shares as provided in the Vesting Schedule
set forth in the Notice above shall, unless otherwise required by law, be
suspended after such leave exceeds a period of ninety (90) days.  Vesting of the
Restricted Shares shall resume upon the Grantee’s termination of the leave of
absence and return to active service with the Company or a Related Entity.  The
Vesting Schedule of the Award shall be extended by the length of the suspension.
 
(c)            Change in Status.  In the event of the Grantee’s change in status
from Employee to Consultant or from an Employee whose customary employment is 20
hours or more per week to an Employee whose customary employment is fewer than
20 hours per week, then, unless otherwise required by law, vesting of the Award
shall continue only to the extent determined by the Administrator as of such
change in status.
 
(d)            Transfer Restrictions.  Unless and until the Restricted Shares
granted to the Grantee hereunder become vested pursuant to the Vesting Schedule
set forth in the Notice they may not be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of by the Grantee.  Any
attempt to transfer Restricted Shares in violation of this Section 3 will be
null and void and will be disregarded.

--------------------------------------------------------------------------------

4.            Issuance of Restricted Shares.  Unless and until the Restricted
Shares have vested in the manner set forth in Section 3 above, such Restricted
Shares will be issued by the Company and registered in the Grantee’s name on the
stock transfer books of the Company.  Such Restricted Shares shall remain in the
physical custody of the Company or its designee at all times unless and until
the Restricted Shares have vested and all other terms and conditions in this
Agreement have been satisfied.  Only whole shares of Common Stock shall be
issued.
 
5.            Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any shares of Common Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such shares of Common Stock or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such shares
of Common Stock shall have been so transferred.
 
6.            Shareholder Rights.  Subject to the restrictions set forth in the
Plan and the Agreement, Grantee shall possess all the rights and privileges of a
Shareholder of the Company for all the Restricted Shares (whether vested or not)
while the Award is subject to stop-transfer instructions, or otherwise held by
the Company or its designee, including the right to vote and receive dividends
with respect to the Restricted Shares less any applicable withholding
obligations.
 
7.            Withholding of Taxes.  Regardless off any action the Company or
any Related Entity takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or a
Related Entity.  The Grantee further acknowledges that the Company (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant or vesting of the Restricted Shares and the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends; and (2)
does not commit to and is under no obligation to structure the terms of the
Award or any aspect of the Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Grantee hereby authorizes
the Company or its agent, at the Company’s discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods:
 

(i) withholding from wages or other cash compensation otherwise payable to the
Grantee by the Company or the Company’s employer (if different); and/or

 

(ii) withholding from the proceeds of the sale of shares of Common Stock upon
vesting of the Restricted Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or

 

(iii) withholding in shares of Common Stock subject to the Award.

2

--------------------------------------------------------------------------------

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the vested portion of the Award, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
 
8.            Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement and the Notice, the Company
may issue appropriate "stop transfer" instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
9.            Additional Conditions to Issuance of Shares of Common Stock.  If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of the shares  of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of shares to Grantee (or his estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
 

10.            Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
 The Notice, the Plan and this Agreement are to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  Should any provision of the Notice, the Plan
or this Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
11.            Headings. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.
 
12.            Administration and Interpretation.  The grant of the Award and
the vesting of the Restricted Shares shall be administered in accordance with
the provisions of the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Agreement shall be submitted by the Grantee or by the
Company to the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.
3

--------------------------------------------------------------------------------

13.            Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
 
14.            Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.
 If any one or more provisions of this Section 14 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
 
15.            Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
16.           Restrictions on Resale.  The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
17.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
18.           Severability.  Should any provision of the Notice, the Plan or
this Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
19.           No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares.  The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.
4

--------------------------------------------------------------------------------

20.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
21.            Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan, on the
Award and on any shares of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
 
22.            Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Award and the shares of Common Stock subject to the Award, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the shares of
Common Stock or to facilitate the administration of the Plan.
 
23.            Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
24.            Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.
 
25.            Recovery of Erroneously Awarded Compensation.  If the Grantee is
now or hereafter subject to any policy providing for the recovery of Awards,
shares of Common Stock, proceeds or payments to the Grantee in the event of
fraud or other circumstances, then this Award, and any shares of Common Stock
subject to the Award or proceeds therefrom, are subject to potential recovery by
the Company under the circumstances provided under such policy as may be in
effect from time to time.
 
END OF AGREEMENT
5

--------------------------------------------------------------------------------

Submitted by:
Accepted by:
 
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
 
By:
     
Title:
  (Signature)  
Address:
Address:
 
 
925 East Meadow Drive
 
Palo Alto, California  94303

 
6

--------------------------------------------------------------------------------